Citation Nr: 1409194	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for digestive problems, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

4.  Entitlement to service connection for residuals of gall bladder removal, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a neurological disability claimed as cold feet, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

7.  Entitlement to service connection for a hip disability, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

8.  Entitlement to service connection for chemical sensitivity also claimed as allergic reactions, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

9.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

10.  Entitlement to service connection for mood swings, depression and anxiety.

11.  Entitlement to service connection for phlebitis, claimed as vein and leg problems, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

12.  Entitlement to service connection for a blood disability.

13.  Entitlement to service connection for a skin disability, also claimed as eczema, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

14.  Entitlement to service connection for joint and muscle pain, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

15.  Entitlement to service connection for an eye disability, also claimed as myopic astigmatism.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1990 and from October 1990 to April 1991, with additional service in the Army Reserves.  He had service in Southwest Asia from November 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing has been associated with the claims file. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  A review of the Virtual VA file reveals that it is, at this juncture, entirely duplicative of the paper claims file.

The issues of entitlement to service connection for digestive problems, residuals of gall bladder removal, cold feet, hip disability, chemical sensitivity, headaches, phlebitis, skin disability, and joint and muscle pain are addressed in the REMAND that follows the ORDER section of this decision



FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for service connection for a cervical spine disability, lumbar spine disability, PTSD, mood swings, depression and anxiety, and a blood disability is requested.

2.  The Veteran's eye disability, to include vision loss and myopic astigmatism, is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a cervical spine disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a lumbar spine disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for mood swings, depression and anxiety by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for a blood disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  An eye disability, to include vision loss and myopic astigmatism, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In October 2012, at the Travel Board hearing, the Veteran requested that his appeals as to the issues of entitlement to service connection for a cervical spine disability, lumbar spine disability, PTSD, mood swings, depression and anxiety, and a blood disability be withdrawn.  This statement was made on the record during the hearing and in the presence of the Veteran's representative.  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to service connection for a cervical spine disability, lumbar spine disability, PTSD, mood swings, depression and anxiety, and a blood disability.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they must be dismissed.

Service Connection - Eye Disability

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2008, prior to the initial adjudication of the eye claim in February 2009.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinion or examination is necessary.  A VA examination was obtained in December 2008, which adequately answers the medical question at issue.  Evidentiary development in this matter is complete to the extent possible.  Accordingly, the Board will address the merits of the claim. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for an eye disability, which he claims as vision loss and the evidence shows also includes myopic astigmatism.  At his Travel Board hearing in October 2012, the Veteran and his representative clarified that the eye disability claim is not associated with the claims based upon Persian Gulf service, discussed in the remand below.  Rather, the Veteran alleges that he had normal vision upon entry into service and that within one year following service he needed trifocal glasses.  He believes, therefore, that his vision loss is due to his active service.

A review of the Veteran's service treatment records (STRs) shows no treatment for or complaints related to any eye disability, to include vision loss, during his active service.  The report of his August 1989 entrance examination shows unaided distance vision of 20/25 in both eyes, with pinhole corrected visual acuity of 20/20 in both eyes.  The record of an October 1989 vision screening shows that his vision was 20/20 in both eyes.  A March 1991 separation examination report shows distance vision of 20/25 in the right eye and 20/20 in the left.  A November 1995 evaluation during the Veteran's service in the Reserves, but not during active duty or ACDUTRA, shows a slight change in the right eye to 20/30 and the left eye vision maintaining at 20/20.  There is no indication of treatment during service for the eyes, or for the need for glasses during any portion of the Veteran's active service or ACDUTRA.  

In December 2008, the Veteran was afforded a VA eye examination.  The examiner noted the Veteran's history of normal vision in service and documented the Veteran's report of occasional visual obscurations for the prior two years.  At the time of examination, the Veteran was noted to have a glasses prescription.  Examination revealed the right and left eyes to be the same with uncorrected and corrected distance vision of 20/25 and 20/20, respectively, and uncorrected and corrected near vision of 20/30 and 20/20, respectively.   The diagnosis was "simply myopic astigmatism" with no other diagnosis rendered.  The examiner also noted several post-service private records which are in the claims file, which showed eye clinic examinations to be unremarkable.  The VA examiner reviewed the claims file and essentially found no disability as to loss of visual acuity, but noted a myopic astigmatism.  There was essentially no diagnosis of an eye disability present for which an opinion could be provided related to causation.  The examiner made no suggestion that the Veteran's current vision loss or astigmatism are in any way causally connected to his normal vision during active service and ACDUTRA.

The Veteran has provided no other information or evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that he has an eye disability, to include vision impairment, that was incurred in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

In sum, the record does not contain any competent evidence that the Veteran's visual impairment which has caused him to need glasses, or his noted myopic astigmatism, manifested during or due to his periods of active service or ACTDUTRA.  Therefore, there is no appropriate basis upon which service connection can be awarded.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

The appeal for entitlement to service connection for a cervical spine disability is dismissed. 

The appeal for entitlement to service connection for a lumbar spine disability is dismissed. 

The appeal for entitlement to service connection for PTSD is dismissed. 

The appeal for entitlement to service connection for mood swings, depression and anxiety is dismissed. 

The appeal for entitlement to service connection for a blood disability is dismissed. 

Service connection for an eye disability, also claimed as myopic astigmatism, is denied.




REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims can be decided.  The Veteran contends that service connection is warranted for his digestive problems, residuals of gall bladder removal, cold feet, hip disability, chemical sensitivity, headaches, superficial phlebitis, skin disability, and joint and muscle pain on the basis of his service in Southwest Asia under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness provided that the disability became manifest either during active service in Southwest Asia, or to a degree of 10 percent or more not later than December 31, 2016, and that the disability is not attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2013).  A medically unexplained chronic multisymptom illness is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i) (2013).  Functional gastrointestinal disorders are a group of disabilities characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional abdominal pain syndrome, and functional dysphagia.  These symptoms are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, and altered bowel habits.  See 38 C.F.R. § 3.317, Note to Paragraph (A)(2)(i)(B)(3).  

Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and that has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2013).  

Signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, muscle pain, joint pain, neurological signs and symptoms, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b) (2013).

In this case, the Veteran's claims are based upon signs of medically unexplained chronic multisymptom illness, to include gastrointestinal signs or symptoms (digestive problems, cyclical vomiting, diarrhea, gall bladder removal), muscle and joint pain (to include hip), neurological signs or symptoms (headaches and cold feet), skin (eczema), and other complaints that may be related such as chemical sensitivity and phlebitis.  The Veteran did have service in Southwest Asia, therefore, these regulations certainly apply.  To date, however, he has not been afforded an adequate examination to determine the nature and etiology of the claimed disabilities.  In particular, a December 2008 VA examination report, noted to be a Gulf War Guidelines examination, shows discussion of the Veteran's varying symptoms with notations that an opinion was not requested.  At the conclusion, the examiner simply stated, "no undiagnosed illnesses" and replied "yes," to the question, "Have all symptoms, abnormal physical findings, and abnormal laboratory test results been determined to be a part of a known clinical diagnosis?"  There was no discussion of the etiology of any disorder noted, and no discussion of the potential that the Veteran has signs and symptoms of a medically unexplained chronic multisymptom illness.  For these reasons, the December 2008 VA examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is required in order to afford the Veteran an adequate VA examination related to his claims based upon his service in the Southwest Asia Theater of Operations under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's claimed disabilities, in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claim based upon medically unexplained chronic multisymptom illness.

The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the physician is requested to: 

(a)  Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) of which any of the following are a manifestation:  gastrointestinal signs or symptoms (digestive problems, cyclical vomiting, diarrhea, gall bladder removal), muscle and joint pain (to include hip), neurological signs or symptoms (headaches and cold feet), skin (eczema), chemical sensitivity and/or phlebitis.  

(b)  If any or all of the claimed disabilities, noted in (a) above, are not deemed manifestations of undiagnosed illness, then provide a complete medical opinion and detailed rationale regarding whether the Veteran's signs and symptoms (digestive problems (cyclical vomiting, diarrhea, gall bladder removal), muscle and joint pain (to include hip), neurological signs or symptoms (headaches and cold feet), skin (eczema), chemical sensitivity and/or phlebitis) are manifestations of chronic disability resulting from a medically unexplained chronic multisymptom illness.  The characteristics of such a medically unexplained chronic multisymptom illness are discussed in detail in the body of this Remand, above.  

(c)  If any or all of the claimed disabilities, noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) causally connected to his active service and/or ACDUTRA.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


